DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “source metal region” (claims 1, 16 & 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference no. 620, 624 & 626 (Fig. 6a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
2.	The specification is objected because of the following reasons:
	In par. 001: insert US Patent no. 11,004,940. 
	Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 16, Applicant is suggested to revise or delete lines 2 & 4 limitations (the first conductivity type source region & the second conductivity type well contact region) which are previously claimed in claim 14. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 1, 2, 4, 8, 13, 16 & 17 cite “the unit cell comprising: a first conductivity type source region…a silicide layer”, “…from a source metal region”, “...an adjacent interlayer dielectric (ILD) region” & “an interlayer dielectric (ILD) region” are not clear, because the claims do not clearly specify when and where these claimed features are formed and relationship/connection with other claimed features within a device/substrate. 
	Claim 3 cites “the second conductivity type well contact region…between the first conductivity type source region and the second conductivity type well contact region” is not clear. As shown in Fig. 8a, periodic spacing of 803 is between two N+ source regions 808 instead. 
Claim 14 cites “a silicon carbide (SiC)…DMOSFET…second conductivity type well contact region… a unit cell…a lateral extent of a second conductivity type well region varies…a first conductivity type source region…” is not clear, because the claim does not clearly specify when and where these elements formed and their relationship/connection with each other and with respect to unit cell within a device.
	For best understand and examination purpose, the above claimed features will be best considered based on the disclosure, Fig. 8a and/or any applicable prior arts. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundaresan et al. (US 10,763,356).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claims 1, 17, 18 & 20, Sundaresan teaches, Fig. 2 or 4, cols. 11-12, a device comprising a unit cell on a Silicon Carbide (SiC) substrate, the unit cell comprising: 
-a first conductivity type source region (204); 
-a second conductivity type well region (P-Well 203); 
-a second conductivity type well contact region (209); and 
-a silicide layer (layer under 208) (nickel silicide region 318, Fig. 3t), 
wherein the device comprises a vertical Silicon Carbide double-implantation metal oxide semiconductor field-effect transistor (DMOSFET) comprising a drain terminal (201) on a backside of the SiC substrate and a source terminal (208) on a topside of the SiC substrate, 
wherein a lateral extent of the second conductivity type well contact region (209) varies with a non-zero value in direction orthogonal to the unit cell, and
wherein the second conductivity type well contact region is isolated from a source metal region (by silicide layer). 


    PNG
    media_image1.png
    470
    620
    media_image1.png
    Greyscale

Re claim 19, Sundaresan teaches the metal oxide semiconductor field effect transistor (MOSFET) comprises a trench gate MOSFET (col. 7, last par.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 2014/0145209).
	Re claim 14, Kumagai teaches, Fig. 9, abstract, [0053, 0058-0073], a device comprising: 
-a silicon carbide (SiC) double-implantation metal oxide semiconductor field effect transistor (DMOSFET) (e.g. SiC vertical power MOSFET) capable of carrying a drain current of less than negative 500 milliamperes at a drain voltage of negative 3 volts, 
wherein a lateral extent of a second conductivity type well contact region (P+) varies with a non-zero value in direction orthogonal to a unit cell, 
wherein a first lateral end of the second conductivity type well contact region (P+) is contiguous with a first conductivity type source region (left n+) and a second lateral end of the second conductivity type well contact region (P+) is non-contiguous with the first conducitivity type source region (left n+). 

    PNG
    media_image2.png
    519
    386
    media_image2.png
    Greyscale

Kumagai does not explicitly teach the DMOSFET capable of carrying a drain current of less than negative 500 milliamperes at a drain voltage of negative 3 volts. 
	Kumagai does teach similar structure of a DMOSFET as the claimed invention (Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kumagai to obtain DMOSFET that is capable of carrying a drain current of less than negative 500 milliamperes at a drain voltage of negative 3 volts, because drain current/voltage of a device depends on many variable parameters such as selected materials, dopants, thickness & dimension, pressure and temperature, etc., and are known to affect device properties and would depend on the desired device density and the desired device characteristics. Based on similar teaching structure, one of ordinary skill in the art would have been led to the recited drain current/voltage through routine experimentation to achieve desired characteristics of the formed device.
Re claim 15, Kumagai teaches a Schottky diode region (Schottky barrier diode)  and a p-n diode region (at P+, N+), the Schottky diode region connected in series with the p-n diode region (Fig. 9, [0040]]). 
7.	Claim(s) 1, 10-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Gorczyca (US 2017/0236915).  
	The teachings of Kumagai have been discussed above. 
	Re claim 16, Kumagai teaches the first conductivity type source region (n+); a second conductivity type well region (p); and the second conductivity type well contact region (P+), wherein the second conductivity type well contact region (P+) is isolated from a source metal region (e.g. upper region of 9) (Fig. 9).
Kumgai does not teach a silicide layer. 
Gorczyca teaches a silicide layer (36) [0025]. 
As taught by Gorczyca, one of ordinary skill in the art would utilize the above teaching to obtain a silicide layer as claimed, because silicide is known in the art for reducing contact resistance between electrode and implanted regions.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Gorczyca in combination Kumagai due to above reason. 
Re claims 1, 17, 18 & 20, Kumagai teaches, Fig. 9, abstract, [0053, 0058-0073], a device comprising a unit cell on a Silicon Carbide (SiC) substrate, the unit cell comprising: 
-a first conductivity type source region (n+); 
-a second conductivity type well region (p); and
-a second conductivity type well contact region (P+);
wherein the device comprises a vertical Silicon Carbide double-implantation metal oxide semiconductor field-effect transistor (DMOSFET) comprising a drain terminal (10) on a backside of the SiC substrate (1, 2a) and a source terminal (9) on a topside of the SiC substrate (1, 2a), 
wherein a lateral extent of the second conductivity type well contact region (P+) varies with a non-zero value in direction orthogonal to the unit cell, and
wherein the second conductivity type well contact region (P+) is isolated from a source metal region (e.g. upper region of 9). 


    PNG
    media_image2.png
    519
    386
    media_image2.png
    Greyscale

Kumgai does not teach a silicide layer. 
Gorczyca teaches a silicide layer (36) [0025]. 
As taught by Gorczyca, one of ordinary skill in the art would utilize the above teaching to obtain a silicide layer as claimed, because silicide is known in the art for reducing contact resistance between electrode and implanted regions.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Gorczyca in combination Kumagai due to above reason. 
Note: Gorczyca also teaches DMOSFET. 
Re claims 10 & 11, Kumagai teaches the first conductivity type source region (n+)/the second conductivity type well contact region (P+) within the second conductivity type well region (P) (Fig. 9). 
Re claim 12, Kumagai teaches the vertical Silicon Carbide (SiC) DMOSFET comprises one of (a) a planar gate DMOSFET (Fig. 9) and (b) a trench gate DMOSFET (Fig. 8), the planar gate DMOSFET comprises one of (a) n-type planar gate DMOSFET and (b) a p-type planar gate DMOSFET, and the trench gate DMOSFET comprises one of (a) n-type trench gate DMOSFET and (b) a p-type trench gate DMOSFET.
Re claim 19, Kumagai teaches the metal oxide semiconductor filed effect transistor (MOSFET) comprises a trench gate MOSFET (Fig. 8, [0052]). 
8.	Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai as modified by Gorczyca as applied to claim 1 above, and further in view of Goushcha (US 2017/0005219). 
	The teachings of Kumagai/Gorczyca have been discussed above. 
Re claims 3 & 7, under BRI, Kumagai teaches the second conductivity type well contact region (P+) between the first conductivity type source region (n+) and the second conductivity type well contact region (an end of P+ or p region) (Fig. 9). 
Kumagai/Gorczyca does not teach a periodic spacing & the second conductivity type well contact region meanders from a perspective of a cross-sectional view of the device. 
Goushcha teaches “Region 1 can be either n- or p- conductivity type. In FIG. 1, region 1 has a meander-type shape” [0045]. 
As taught by Goushcha, one of ordinary skill in the art would utilize the above teaching and incorporate into Kumagai/Gorczyca to obtain teach a periodic spacing & the second conductivity type well contact region meandering from a perspective of a cross-sectional view of the device as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Goushcha in combination Kumagai/Gorczyca due to above reason. 
9.	Claim(s) 1-6, 10-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (US 2017/027146) in view of Kumagai. 
Re claims 1, 12 & 17-20, Kumagai teaches, Fig. 1 or 4, [0017-0019, 0091], a device comprising a unit cell on a Silicon Carbide (SiC) substrate, the unit cell comprising: 
-a first conductivity type source region (30); 
-a second conductivity type well region (28); and
-a second conductivity type well contact region (32a);
wherein the device comprises a vertical Silicon Carbide double-implantation metal oxide semiconductor field-effect transistor (DMOSFET) (planar/trench gate type vertical MSOFET 100, [0091]) comprising a drain terminal (14) on a backside of the SiC substrate (10) and a source terminal (12) on a topside of the SiC substrate (10), 
wherein a lateral extent of the second conductivity type well contact region (P+) with a non-zero value in direction orthogonal to the unit cell, and
wherein the second conductivity type well contact region (32a) is isolated (by 12a) from a source metal region (of 12). 

    PNG
    media_image3.png
    692
    652
    media_image3.png
    Greyscale

Kono does not explicitly teach a lateral extent of the second conductivity type well contact region varies with a non-zero value in direction orthogonal to the unit cell. 
Kumagai teaches a lateral extent of the second conductivity type well contact region (P+) varies with a non-zero value in direction orthogonal to the unit cell (Fig. 9). 
As taught by Kumagai, one of ordinary skill in the art would utilize the above teaching to obtain a lateral extent of the second conductivity type well contact region that varies with a non-zero value in direction orthogonal to the unit cell, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kumagai combination Kono due to above reason. 
Re claims 2-4, under BRI, Kono teaches, Figs. 1-2, [0047-0048, 0055], the second conductivity type well contact region (32a) comprises a periodic contact with the source metal region (12) via the silicide layer (12a) between an adjacent interlayer dielectric (ILD) region (20a); and comprises a periodic spacing between the first conductivity type source region (30) and the second conductivity type well contact region (e.g. an end of 32a); and comprises a target size (width W), a target spacing (spacing S) between adjacent junction points located between the second conductivity type (32a), and the silicide layer (12a) between an adjacent ILD region (20a).  
Re claims 5 & 6, Kono/Kumagai does not explicitly teach the target size ranges from 10 nm to 10 um; and the target spacing ranges from 10 nm to 10 um. 
Kono does teach “a width “w”…greater than spacing “s”…the spacing s …is 1 um to 10 um” [0047-0048]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kono to obtain the claimed target size and spacing, because size and spacing of a region are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited size and spacing.. through routine experimentation to achieve desired characteristics of the formed device.
Re claims 10 & 11, Kono teaches the first conductivity type source region (30)/the second conductivity type well contact region (32a) within the second conductivity type well region (28) (Fig. 1). 
10.	Claim(s) 7-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono as modified by Kumagai as applied to claim 1 above, and further in view of Goushcha. 
	The teachings of Kono/Kumagai have been discussed above. 
	Re claims 7 & 13, Kono teaches the second conductivity type well contact region (32a) under an interlayer dielectric (ILD) region (20a) do not have direct contact with the source metal region (12) (Fig. 1). 
Kono/Kumagai does not teach the second conductivity type well contact region meanders from a perspective of a cross-sectional view of the device. 
Goushcha teaches “Region 1 can be either n- or p- conductivity type. In FIG. 1, region 1 has a meander-type shape” [0045]. 
As taught by Goushcha, one of ordinary skill in the art would utilize the above teaching and incorporate into Kono/Kumagai to obtain teach a periodic spacing & the second conductivity type well contact region meandering from a perspective of a cross-sectional view of the device as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Goushcha in combination Kono/Kumagai due to above reason. 
Re claims 8 & 9, Kono teaches, Figs. 1-2, [0047-0048, 0055], the second conductivity type well contact region (32a) comprises a target size (width W), a target spacing (spacing S) between adjacent junction points located between the second conductivity type (32a), and the silicide layer (12a) between an adjacent ILD region (20a), wherein the target size ranges from 10 nm to 10 um and the target spacing ranges from 10 nm to 10 um (see claims 4-6 discussed above). 
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application Numbers 17/227,951, 17/227,897 and 17/227,921 (reference application(s)). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim and require the same/similar claimed features including first conductivity type source region, second conductivity type well region, second conductivity type well contact region, silicide layer, and DMOSFET, etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/12/22